UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q /A Amendment No. 1 x Quarterly Report Pursuant To Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the quarterly period ended July 31, 2010 o Transition Report Under Section 13 Or 15(D) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER000-52667 SOMBRIO CAPITAL CORP. (Exact name of registrant as specified in its charter) NEVADA 98-0533822 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 311 Tawny Road, Sarnia, Ontario, Canada, N7S 5K1 (Address of principal executive offices, including zip code) 519-542-1229 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a small reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes xNoo State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. 7,187,498 shares of common stock as of October 6 , 2010 1 PART I. FINANCIAL INFORMATION Item 1. Financial Statements The following consolidated interim unaudited financial statements of Sombrio Capital Corp. (the “Company”) for the three month period ended July 31, 2010 are included with this Quarterly Report on Form 10-Q: (a) Consolidated Balance Sheets as at July 31, 2010 and October 31, 2009. (b) Consolidated Statement of Operations for (i) the three months ended July 31, 2010 and 2009, (ii) for the nine months ended July 31, 2010 and 2009, and (iii) the cumulative period from inception (March 31, 2006) to July 31, 2010. (c) Consolidated Statements of Cash Flows for (i) the nine months ended July 31, 2010 and 2009, and (ii) the cumulative period from inception (March 31, 2006) to July 31, 2010. (d) Statement of Stockholders’ Equity for the period from incorporation (March 31, 2006) to July 31, 2010. (e) Notes to Financial Statements. 2 SOMBRIO CAPITAL CORPORATION (An Exploration Stage Company) BALANCE SHEETS as at July 31, 2010 (unaudited) and October 31, 2009 (Stated in U.S. dollars) July 31, October31, (Unaudited) ASSETS Current Cash $ $
